Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 07/11/2022.
3.	Claims 1-19 are currently pending in this Office action. 

Claim Rejections - 35 USC § 101
4.	Applicant’s arguments regarding the 35 U.S.C. 101 rejection made in the prior Office action are not persuasive.  Despite applicant’s argument (i.e., pages 10-11 of Remarks), the examiner is not persuaded that the claimed invention is patent eligible matter.  The examiner maintains the rejection because the claims are “directed to” an abstract idea and do not recite an “inventive concept.”  More specifically, the applicant’s argument of “a recreating step cannot be performed in the human mind, at least because electronic content is actually being created – an action that cannot be completely in the human mind…. but instead requires the physical creation of the previously deleted electronic content” is not persuasive because other than reciting “electronic” and “to a computing system” in the claim, nothing in the claim precludes the recreating step from practically being performed in the human mind.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims in the court decision and like that of the instant application comprise the limitations related to generic computer components and amount to mere instruction to implement the abstract idea on a computer.  Therefore, the claims were held not to amount to significantly more than the abstract idea.  The further explanation is set forth below:  
5.	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying one or more content references of electronic content; retrieving the associated content item; normalizing the retrieved content items; and recreating the electronic content. 
	It should be noted that under the guidance of 2019 PEG, to decide whether a claim is “directed to” an abstract idea, the examiner evaluates whether the claim (1) recites an abstract idea grouping listed in the guidance and (2) fails to integrate the recited abstract idea into a practical application.  If the claim is “directed to” an abstract idea, as noted above, the examiner then determines whether the claim recites an inventive concept.  The 2019 PEG explains that, when making this determination, the examiner should consider whether the additional claim elements add “a specific limitation of combination of limitations that are not well-understood, routine, conventional activity in the field” or “simply append well-understood, routine, conventional activities previously known to the industry.”  
Claims 1, 10 and 11:
Step
Analysis
2A – Prong 1: Judicial Exception Recited?
Yes.  The claim recites the limitations of recites identifying, in or more content sources, one or more content references of electronic content, and wherein the electronic content was previously deleted; for each of the one or more identified content references, retrieving the associated content item; normalizing the one or more retrieved content items to obtain one or more normalized content items; and recreating the electronic content by combining the one or more normalized content items. The identifying, in or more content sources, one or more content references of electronic content, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “computer-implemented method” in the preamble.  That is, other than reciting “computer-implemented method” in the preamble, nothing in the claim precludes the identifying step from practically being performed in the human mind.   For example, the claim encompasses the user manually identifying, in or more content sources, one or more content references of electronic content.  This limitation is a mental process.
 The retrieving the associated content item limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “computer-implemented method” in the preamble.  That is, other than reciting “computer-implemented method” in the preamble, nothing in the claim precludes the retrieving step from practically being performed in the human mind.   For example, the claim encompasses the user manually retrieving the associated content items.  This limitation is a mental process.
The normalizing the one or more retrieved content items to obtain one or more normalized content items limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “computer-implemented method” in the preamble.  That is, other than reciting “computer-implemented method” in the preamble, nothing in the claim precludes the normalizing step from practically being performed in the human mind.   For example, the claim encompasses the user manually normalizing the associated content items.  This limitation is a mental process.
The recreating the previously deleted electronic content limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “computer-implemented method” in the preamble.  That is, other than reciting “computer-implemented method” in the preamble, nothing in the claim precludes the recreating step from practically being performed in the human mind.   For example, the claim encompasses the user manually recreating the associated content items.  This limitation is a mental process.
2A - Prong 2: Integrated into a Practical Application?
No.  The claim recites no specific additional elements except that the claim recites a “computer-implemented method” in the preamble.  
This generic “computer-implement method” recitation is no more than mere instructions to apply to exception using a generic computer component.  Accordingly, this recitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim is directed to the abstract idea.
2B: Claim provides an Inventive Concept?
No.  As discussed with respect to Step 2A Prong 2, the recitation of “computer-implemented method” in the preamble amounts to no more than mere instructions to apply the exception using a generic “computer”.  
The same analysis applies here in 2B, i.e., mere instruction to apply an exception using a generic “computer” cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

Claims 2-9 and 12-19 do not cure the deficiencies of independent claims 1, 10 or 11.  Therefore, claims 1-9 and 12-19 are not patent eligible due to the similar rationale applied to claims 1, 10 or 11. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-5, 9-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over
U.S. 2016/0092549 (hereinafter Byron) in view of U.S. 2015/0339370 (hereinafter Onusko), and further in view of U.S. 2010/0274769 (hereinafter Hazlewood).

Regarding claims 1, 10 and 11, Byron discloses a computer-implemented method for recreating electronic content, the method comprising:
identifying, in one or more content sources, one or more content references of electronic content, wherein each of the one or more content references is associated with a content item related to the electronic content; for each of the one or more identified content references, retrieving the associated content item ([0019-0020 and 0022]; fig. 1 as shown below; “In the QA system 100, the knowledge manager 104 may be configured to receive inputs from various sources.  For example, knowledge manager 104 may receive input from the network 102, one or more knowledge bases or corpora of electronic documents 106 or other data,…”; and

    PNG
    media_image1.png
    1385
    1013
    media_image1.png
    Greyscale

“To retrieve meaningful information from the knowledge database 106, the knowledge manager 104 may be configured analyze textual information by locating and classifying elements in the textual information into pre-defined categories…  To this end, the knowledge manager 104 may use an entity extraction process 11, such as a named entity recognition (NER) process (also known as entity identification, entity chunking and entity extraction), to locate and classify elements from the textual information into pre-defined categories,…”). 
	While Byron discloses the feature of utilizing normalized weights, Byron does not explicitly disclose the features of normalizing the one or more retrieved content items to obtain one or more normalized content items; and recreating the electronic content by combining the one or more normalized content items.  However, Onusko further discloses that “…Secondly the total sum of information regarding inter-connection may be obtained by merging the aggregated sets into one normalized form” ([0044-0046, 0061 and 0064]).  In addition, Onusko discloses that “The communication modality infosets undergo a normalization process by unified context-aware content archive 112 to unify the infoset into a coherent structure that represents an interaction transcript model (“ITM”)” ([0082 and 0117-0118]; figs. 7 and 9) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Onusko in the system of Byron in view of the desire to enhance the information handling system by utilizing the document normalizing scheme resulting in improving the efficiency of recognizing documents in the large knowledge database.  
The references do not explicitly disclose the features of wherein the electronic content was previously deleted; for each of the one or more identified content references, retrieving the associated content item; and recreating the previously deleted electronic content, including restoring the recreated electronic content to a computing system.  However, Hazlewood discloses that “Process 700 begins by receiving an instruction to restore a previously deleted or unavailable entry in a directory (step 702)” ([0033 and 0076-0077]; figs. 6-8).  Hazlewood further discloses that “Process 700 determines reference information about the entry from a reference attribute in the entry in the deleted entries subtree (step 708)” ([0030 and 0078]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Hazlewood in the modified system of Byron in view of the desire to enhance the data restoring system by utilizing the deleted entry restoration scheme resulting in improving the data processing system.  Additionally, Byron discloses a computer program product for recreating electronic content, the computer program product comprising a computer readable storage medium ([0010]).

Regarding claims 2 and 12, Byron in view of Onusko and Hazlewood disclose the method wherein identifying the one or more content references in the one or more content sources comprises:
identifying one or more reference properties; and identifying the one or more content references based on the one or more identified reference properties (Onusko: [0108-0110]).  Therefore, the limitations of claims 2 and 12 are rejected in the analysis of claims 1 or 11, and the claims are rejected on that basis.

Regarding claims 3 and 13, Byron in view of Onusko and Hazlewood disclose the method wherein the one or more reference properties associated with each of the one or more content references comprises at least one of: a content generator; a content identifier; a content network address; and a container identifier (Onusko: [0044, 0063 and 0160]).  Therefore, the limitations of claims 3 and 13 are rejected in the analysis of claims 1 or 11, and the claims are rejected on that basis.

Regarding claims 4 and 14, Byron in view of Onusko and Hazlewood disclose the method wherein normalizing the one or more retrieved content items comprises:
identifying one or more content fields, wherein each of the one or more content fields comprises a predefined field format (Onusko: [0108]); organizing content information from each of the one or more retrieved content items using the one or more identified content fields (Onusko: [0162]); and based on the one or more predefined field formats, adjusting one or more formats of the organized content information from each of the one or more retrieved content items (Onusko: [0110 and 0113]).  Therefore, the limitations of claims 4 and 14 are rejected in the analysis of claims 1 or 11, and the claims are rejected on that basis.

Regarding claims 5 and 15, Byron in view of Onusko and Hazlewood disclose the method wherein the one or more content fields comprises at least one of: a content identifier; content title; a content summary; a content owner; a content action; a content actor; a content action date; and a container identifier (Onusko: [0050]; the event metadata).  Therefore, the limitations of claims 5 and 15 are rejected in the analysis of claims 1 or 11, and the claims are rejected on that basis.

Regarding claims 9 and 19, Byron in view of Onusko and Hazlewood disclose the method wherein recreating the electronic content comprises: recreating the electronic content using one of: an original source associated with the content; and an external source (Onusko: [0067, 0089 and 0118]).  

Response to Arguments
9.	Applicant’s arguments with respect to claims 1, 10 and 11 have been considered but are deemed to be moot in view of new grounds of rejection presented in this Office action.
Allowable Subject Matter
10.	Claims 6-8 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims and (2) overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6-8 and 16-18, the prior art fails to disclose or make obvious, neither singly nor in combination, the system or the computer-implemented method comprising, in addition to the other recited features of the claim, the features of identifying one or more content events associated with each of the one or more normalized content items, wherein the one or more content events are from the one or more content sources; identifying a timestamp associated with each of the one or more identified content events; for each of the one or more normalized content items, arranging the one or more identified content events based on the identified timestamp associated with each of the one or more identified content events; determining an information consistency of each of the one or more normalized content items by assessing the one or more arranged content events; selecting one or more content items from the one or more normalized content items based on the determined information consistency of each of the one or more normalized content items; and combining the one or more selected content items in the manner recited in claims 6 or 16.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161